Case 2:19-cv-00481-RAJ-DEM Document 33 Filed 06/11/20 Page 1 of 3 PageID# 593



                              UNITED STATES DISTRICT COURT                                 FILED
                        FOR THE EASTERN DISTRICT OF VIRGIN!
                                           Norfolk Division
                                                                                                    2020
HARRY NIE,

        Plaintiff,

V.                                                      CIVIL ACTION NO. 2:19cv481


COMMONWEALTH OF VIRGINIA,

        Defendant.


                                           FINAL ORDER


        On September 13, 2019, pro se Plaintiff Harry Nie filed an independent action styled as a

 Motion to Vacate pursuant to Federal Rule of Civil Procedure 60(b), with attachments, challenging

the court's rulings in three orders issued in his previously-filed Petition for Writ ofHabeas Corpus in

 Civil Action No. 2:1 lcv666. (ECF No. 1). Nie's motion was also accompanied by a motion for

leave to proceed in forma pauperis. which was granted. (ECF Nos. 2, 10). After filing the

 originating documents, Nie filed an amendment to his motion, including additional exhibits(ECF

No. 3) and a request for appointment of counsel(ECF No. 4).

        Nie also commenced nearly identical proceedings in the Western District of Virginia, which

 were transferred to this District and assigned case number 2:19cv619, seeking identical relief on

identical grounds.'

        The matter was referred to a United States Magistrate Judge for report and recommendation

 pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the

 United States District Court for the Eastern District of Virginia. Thereafter,Nie filed an objection to



'By Order entered November 21, 2019,the court consolidated Nie's identical cases and denied his
request for appointment of counsel.(ECF No. 10).
                                                   1
Case 2:19-cv-00481-RAJ-DEM Document 33 Filed 06/11/20 Page 2 of 3 PageID# 594



the Referral Order (ECF No. 7), a Motion for Immediate Release (ECF No. 8) and a Motion to

Transfer(ECF No. 9), all of which sought recusal ofthe assigned Magistrate Judge.^ The Report

and Recommendation filed April 14,2020 recommends dismissal of Nie's Motion to Vacate. Each

party was advised of his right to file written objections to the findings and recommendations made by

the Magistrate Judge. On May 1, 2020, the court received Plaintiffs Objections to the Report and

Recommendation. (ECF No. 30). On May 13,2020,the court also received a filing from Nie styled

"Motion for Judgment as a Matter of Law," which it construed as an additional objection to the

Report and Recommendation.(ECF No. 31). The Defendant filed no response to the objections and

the time for responding has now expired.

        The court, having reviewed the record and examined the objections filed by Plaintiff to the

 Report and Recommendation, and having made ^ novo findings with respect to the portions

 objected to, does hereby adopt and approve the findings and recommendations set forth in the Report

and Recommendation filed April 14, 2020. It is, therefore, ORDERED that Defendant's Motion to

 Dismiss (ECF No. 14) be GRANTED; Plaintiffs Motion to Vacate (ECF No. 1) be DENIED;

 Plaintiffs Amendment(ECF No. 3) be DISMISSED, Plaintiffs Motions for Immediate Release

(ECF No. 8)and Motion to Transfer Case(ECF No. 9) be DENIED and the case be DISMISSED

 with prejudice.

        Finding that the basis for dismissal of Plaintiffs Motion to Vacate is not debatable, and

 alternatively finding that Plaintiff has not made a "substantial showing of the denial of a

 constitutional right," a certificate ofappealability is DENIED. 28 U.S.C. § 2253(c);^Rules Gov.

 § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell. 537 U.S. 322,335-38(2003); Slack v.

 ^ The Order entered November 21, 2019 also denied Nie's request for recusal of the Magistrate
 Judge. (ECF No. 10). Nie appealed the court's decision to the Fourth Circuit which dismissed his
 appeal on April 21, 2020.
Case 2:19-cv-00481-RAJ-DEM Document 33 Filed 06/11/20 Page 3 of 3 PageID# 595




McDaniel. 529 U.S. 473, 483-85 (2000).

       Plaintiff is ADVISED that because a certificate of appealability is denied by this Court, he

may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Plaintiff intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty(30)days from

the date of this Order. Plaintiff may seek such a certificate by filing a written notice of appeal

with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.

       The Clerk is directed to mail a copy of this Final Order to Plaintiff and to provide an

electronic copy of the Final Order to counsel of record for Defendant.




                                     RAYMOND A. JAlS^N
                                     UNITED STATES DISTRICT JUDGE
  prfolk, Virginia
           (O     ,2020
